Per Curiam.
1. In this case the State questions the sufficiency of the approval of the grounds of the motion for new trial, and insists that there is no proper approval of such grounds. No motion was made to dismiss the motion for a new trial, and the question for the first time, upon the sufficiency of the approval of the special grounds of the amended motion for a new trial, is raised here by the State. Since the passage of the act of 1911 (Ga. L. 1911, p. 149, Park’s Penal Code,-§ 1090 (a)), “ where the judge has finally passed on the merits of a motion for a new trial and the parties have raised no question as to the sufficiency of the approval of the grounds of such motion, . . no question as to these matters shall be entertained by the reviewing courts unless first raised and insisted on before the trial judge. ”
2. Under the ruling in Summerlin v. State, 25 Ga. App. 568 (1 b) (103 S. E. 832), neither ground of the amendment to the *486motion for a new trial presents any question for the consideration of this court. In each ground the movant complains of the rejection of certain testimony, but it is not stated therein what objection to the testimony was offered by the other party and sustained by the court. If it had been stated in the grounds that the coiirt on its own motion excluded the evidence, a different question would be presented. Where no such statement, however, appears in the ground, it will be presumed that the usual modus operandi was followed, viz., that the evidence offered by the movant was objected to by the opposite party for some stated reason, and that this objection was sustained by the court and the evidence excluded for that reason.
3. The evidence authorized the verdict, which has the approval of the trial judge, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur. Luke, J., dissents.